           Case
            Case7:16-cr-00635-CS
                 7:16-cr-00635-CS Document
                                   Document39-1
                                            42 Filed
                                                Filed06/16/20
                                                      06/16/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -    X
                                                                   :
  UNITED STATES OF AMERICA                                         :   FINAL ORDER OF FORFEITURE
                                                                   :
                     -v.-                                          :   16 Cr. 635 (CS)
                                                                   :
  EUGENE CARSON,                                                   :
       a/k/a “Gene,”                                               :
       a/k/a “G-Money,”                                            :
       a/k/a “Jingo,”                                              :
                                                                   :
                                 Defendant.                        :
                                                                   :
  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 WHEREAS, on or about September 8, 2017, the Court entered a Preliminary Order

of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order of Forfeiture”)

(D.E. 20), which ordered the forfeiture to the United States of all right, title and interest of

EUGENE CARSON a/k/a “Gene,” a/k/a “G-Money,” a/k/a “Jingo” (the “Defendant”) in the

following property:

                            i.       $1,337.00 in United States currency seized from the defendant on or
                                     about August 24, 2016;

(the “Specific Property”);

                 WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;
          Case
           Case7:16-cr-00635-CS
                7:16-cr-00635-CS Document
                                  Document39-1
                                           42 Filed
                                               Filed06/16/20
                                                     06/16/20 Page
                                                               Page22ofof33



               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on November 22, 2017for thirty (30) consecutive days, through December 21, 2017,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on June 16, 2020 (D.E. 38);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant, is the only person and/or entity known by the

Government to have a potential interest in the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.
                                                  2
         Case
          Case7:16-cr-00635-CS
               7:16-cr-00635-CS Document
                                 Document39-1
                                          42 Filed
                                              Filed06/16/20
                                                    06/16/20 Page
                                                              Page33ofof33



               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       June 16, 2020

                                                     SO ORDERED:



                                                     ____________________________________
                                                     HONORABLE CATHY SEIBEL   XX
                                                     UNITED STATES DISTRICT XXXXX
                                                                              JUDGE




                                                 3
